Our attention has been called to the fact that February 15, 1923, was not on a Monday. The plaintiff testified repeatedly that her husband disappeared on a Monday morning. Their son Perle said it was Monday. He did not give the date. The jury were justified in believing that the disappearance took place on a Monday and that the error was in the day of the month. Pages 609 and 611 of the original opinion are corrected by striking out "15" after "February" and inserting the word "in" before that word.
After a verdict for plaintiff the facts must be viewed in their aspect most favorable to her. That proposition is so elementary that no authorities need be cited.
The case of Claywell v. Inter-Southern L. Ins. Co. (C.C.A.)70 F.2d 569, cited in the petition for reargument, is clearly distinguishable from the case at bar on the facts. In that case were various facts which tended to explain the disappearance on other grounds than death.
The appellant also challenges the statement in the original opinion that the question of presentation of proofs within a reasonable *Page 623 
time was not presented as an issue in the trial court. Careful scrutiny of the record shows that it was not pleaded; that it was not mentioned in the motion to direct a verdict; that no request to charge was made which raised the question; and that no exception or assignment of error raised the question on motion for a new trial. Of course it was too late to make the point on motion for new trial. In our opinion a defense of this character should be pleaded. If it was true, as stated in plaintiff's offer of exhibit F, that defendant stated to plaintiff by letter that it could not settle the insurance claim until seven years had elapsed after her husband's disappearance, the plaintiff would have been entitled to show the fact, if it be one, that she had been so induced to delay in the presentation of her proofs of death. In order fairly to raise the issue it should have been pleaded. There is not a syllable in this record which shows that the question was ever raised below.
Petition denied.